Citation Nr: 1450140	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  11-34 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for acute myelogenous leukemia (AML)/myelodysplastic syndrome (MDS), for the purpose of a substitute claimant.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969 and from July 1971 to October 1988. The Veteran died in August 2010, and the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2010, the Veteran's surviving spouse submitted an informal motion for substitution to continue the Veteran's appeal. In December 2011, the RO granted the appellant's request for substitution. See 38 U.S.C. § 5121A (West 2002). Accordingly, the Board recognizes the substitution of the Veteran's surviving spouse.


FINDING OF FACT

The probative evidence of record is at least in equipoise as to whether the Veteran's AML/MDS is related to his in-service exposure to Benzene.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the criteria for service connection for AML/MDS for purpose of a substitute claimant have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 1137, 1154(a), 1310, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.307, 3.309, 3.310, 3.159, 3.312, 3.313, 3.816 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence. See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a). The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury. 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including leukemia, if they are shown to be manifest to a degree of 10 percent or more within one year following the veteran's separation from active military service. 38 U.S.C.A. §§ 1101, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309. Alternatively, a nexus to service for such chronic diseases will be presumed where there is continuity of symptomatology since service. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 3.102.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board now turns to the pertinent evidence of record. Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

Any veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).

Diseases associated with exposure to certain herbicide agents will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service. 38 C.F.R.  § 3.309(e). Moreover, an appellant is not precluded from establishing service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, the Veteran's service personnel records confirm that he served in the Republic of Vietnam from August 27, 1967, to August 27, 1968. The Board notes, however, that service connection for the Veteran's MDS and AML is not warranted on a presumptive basis. That is because the particular strain of leukemia from which he died, AML resultant to his MDS, has not been shown to have a positive association with herbicide exposure. On the contrary, only chronic B-cell leukemias, including prolymphocytic leukemia and hairy cell leukemia, have been presumptively linked to herbicide exposure. 38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e). During an October 2011 VA examination, a VA examiner specifically reported that AML from MDS is not a B-cell leukemia. Accordingly, the Board finds that service connection cannot be granted under the provisions of 38 C.F.R.  § 3.309(e) and will instead consider the alternate theories raised in support of the appellant's claim.

Service treatment records are negative for any complaints or clinical findings of other hematological abnormalities or cancers. Nor were any such problems contended or shown on examination in January 1988, shortly before the Veteran left the military. Consequently, the Board finds that chronicity in service is not established with respect to the claim nor is there any evidence of continuity of symptoms after service to support that claim. See 38 C.F.R. § 3.303(b).

The Veteran's post-service treatment records show that in October 2008 he sought treatment for pancytopenia. He was diagnosed via bone marrow biopsy with MDS.  In December 2008, the Veteran began chemotherapy but a subsequent bone marrow biopsy, in June 2009, revealed the disease had transformed to AML. In August 2010, the AML culminated in the Veteran's death.

Prior to his death, the Veteran asserted that his MDS and AML were caused by his in-service Benzene exposure. During his May 2010 VA examination, the Veteran explained that as a weapons instructor, he was exposed to Benzene daily from 1971 to 1988. He stated that he frequently helped clean the various weapons, submerging his arms in cleaning solvent, PD 680, Type II, containing Benzene.  

In this regard, the Board notes that subsequent to its December 2013 remand, the AOJ attempted to verify the chemicals to which the Veteran was exposed during service, and the extent of that exposure. Of record are the Veteran's service personnel records, which indicate his experience cleaning and maintaining weapons, and service documents, one of them dated in March 1963, that appear to describe dry cleaning and degreasing solvents. There is no information that speaks directly to the Veteran's specific exposure to chemicals, and no indication that further development would yield such evidence. The Veteran is competent to describe working with weapons during service, including cleaning and maintaining them with chemicals. Layno, 6 Vet. App. at 467-69. There is no evidence that he is not credible in this regard. The Board thus resolves all reasonable doubt in his favor and finds that the Veteran was exposed to Benzene to the extent that he has described during service.

The Veteran, on a number of occasions during the course of the appeal, submitted medical journal, internet, and other published articles addressing AML and its risk factors. As discussed below, a VA physician, in August 2014, offered an opinion in the present appeal and discussed the Veteran working with PD 680, Type II. In September 2009 the Veteran submitted a May 1992 article describing the cancer risks associated with exposure to PD 680, Type II after its widespread use within the Air Force.

In a September 2009 letter the Veteran's treating physician confirmed that the Veteran had AML, had a 17 year history of Benzene exposure, and that such exposure was linked to leukemia. The same physician offered an identical conclusion in a January 2010 letter. In a letter in August 2010, just prior to the Veteran's death, the same physician maintained a similar conclusion. In an undated letter, the Veteran's VA physician opined that the Veteran had AML that converted from MDS that was related to prior Benzene exposure.

On VA examination in May 2010, an examiner stated that while Benzene exposure was a risk factor for the development of AML, the examiner could not render an opinion on the cause of the Veteran's illness without resort to speculation. He reasoned that the Veteran's claims file is silent for the chemicals to which he was exposed during service, and the extent to which he was exposed. A VA medical provider who examined the Veteran's claims file, in an April 2014 opinion, indicated that it was impossible to associate his current hematological condition with his reported toxin exposure in the military. That opinion was premised on the examiner's belief that Benzene was a risk factor for the development of MDS but not AML, and that the Veteran's 30 years as a smoker were the most likely cause, as tobacco abuse is a risk factor for both MDS and AML. 

In August 2014, the Veteran's VA hematologist submitted a written statement indicating that the disorder and its associated symptoms were likely caused by his in-service herbicide and benzene exposure. Based upon the Veteran's age at diagnosis and history, including in service weapons cleaning with chemicals, including Benzene, the hematologist concluded that the most likely cause of the MDS and AML was the Veteran's exposure to "Benzene and Agent Orange". She specifically excluded smoking as the cause of the Veteran's MDS and AML.

For the foregoing reasons, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to whether the Veteran was exposed to significant levels of Benzene in service and whether such exposure caused his MDS and resultant AML. Accordingly, resolving all reasonable doubt in the appellant's favor, the Board finds that the criteria for service connection have been met for the purpose of a substitute claimant. 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 53. 


ORDER

Service connection for AML/MDS, for the purpose of a substitute claimant, is granted.


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


